Citation Nr: 9921270	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-37 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to service-connected post-traumatic stress disorder.  

2.  Entitlement to an original compensable rating for residuals 
of injuries to the eyes, described as a history of corneal burns 
bilaterally with penetrating shrapnel wounds of the left cornea.  

3.  Entitlement to an effective date earlier than December 1, 
1994 for a grant of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to February 
1953.  

This appeal arises from January 1995 and April 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  Chronic hypertension is not shown to have been present in 
service, or to a degree of 10 percent within the initial post 
service year.  

2.  The veteran is currently service connected for post-traumatic 
stress disorder.  

3.  Competent medical evidence has been presented which 
demonstrates that the veteran's currently-diagnosed hypertension 
has undergone an increase in severity as a result of his service 
connected post-traumatic stress disorder.  

4.  The veteran's current residuals of injuries to the eyes in 
service do not include any active pathology, or produce 
impairment of visual acuity, field loss, or pain; nor do they 
require rest, or result in episodic incapacity.  


5.  The RO received a Post-Traumatic Stress Disorder 
Questionnaire from the veteran on December 1, 1994.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension based on aggravation by 
service-connected post-traumatic stress disorder is warranted.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

2.  The criteria for a compensable rating for residuals of 
injuries to the eyes have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 4.84a, Diagnostic Code 6009.  

3.  The criteria for an effective date earlier than December 1, 
1994 for service connection for post-traumatic stress disorder 
have not been met.  38 U.S.C.A. § 5110(b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

To establish service connection for a claimed disability, the 
facts as shown by the evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d) (1998).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including hypertension, when they 
are manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (a)(1998).  

In Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), in construing 38 C.F.R. § 3.310(a) 
(1996), held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to aggravation."  
Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  

Factual Background.  On service entrance examination, the 
veteran's blood pressure was noted to be 130/72.  There are no 
records in service of a diagnosis or treatment for hypertension.  

A VA examination was performed in November 1953.  The veteran's 
blood pressure was noted to be 126/84.  

VA examination in November 1994 included the following blood 
pressure readings: sitting 206/117, recumbent 204/108, standing 
196/106, and later in the examination 180/100.  

In January 1995 the veteran was diagnosed with mild to moderate 
post-traumatic stress disorder.  

The veteran submitted a claim for service connection for 
hypertension in April 1996.  He asserted that his post-traumatic 
stress disorder had contributed to his hypertension.  

In May 1996, a VA examination was performed.  The veteran gave a 
history of having elevated blood pressure for approximately 30 
years.  He was being treated at a VA clinic and was on Procardia 
and quinapril.  Control of his blood pressure had been difficult.  
Even on the combination of medications, it was still 160/90.  
Examination revealed that the veteran's blood pressure was 
160/84.  Hypertension was diagnosed.  

In response to questions posed by the RO, the VA examiner wrote 
the following:

The hypertension, although probably not 
directly secondary to post-traumatic stress 
disorder, would certainly tend to be 
aggravated by post-traumatic stress 
disorder i.e., the patient indicates that 
when he becomes upset his blood pressure 
was frequently elevated and that following 
nightmares due to post-traumatic stress 
disorder his blood pressure is elevated.  

The RO granted service connection for post-traumatic stress 
disorder in October 1996.  

In November 1996 the veteran submitted a medical treatise 
commissioned by the Disabled American Veterans.  It was a review 
of the medical literature by a psychiatrist which explored the 
possible causal factors in the development of hypertension in war 
veterans.  

Analysis.  Initially the Board notes that the veteran's claim for 
service connection is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  He has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with the 
duty to assist him mandated by 38 U.S.C.A. §  5107(a) (West 
1991).  

As set out above, the regulations provide four theories on which 
to base service connection.  The Board has considered them in 
order.  The first requires that hypertension be manifested in 
service.  The service medical records do not include any 
references to, or diagnosis of, hypertension in service.  Direct 
service connection under 38 C.F.R. § 3.303(d) may also be granted 
if there is evidence which establishes that the disease was 
incurred in service.  The evidence does not include any competent 
medical evidence which relates the onset of the currently 
diagnosed hypertension to service.  

Service connection may also be granted when it becomes manifest 
to a degree of 10 percent during the initial post service year.  
The veteran was separated from the service in February 1953.  A 
November 1953 VA examination did not include a diagnosis of 
hypertension.  There is no evidence in the record that 
demonstrates that the veteran had hypertension during the initial 
post service year.  

The veteran has asserted that his hypertension is related to his 
service-connected post-traumatic stress disorder.  In Wallin v. 
West, 11 Vet. App. 509, 514 (1998), the Court held that secondary 
service connection claims must also be well grounded.  38 
U.S.C.A. § 5107(a); Locher v. Brown, 9 Vet. App. 535, 538 (1996); 
Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  Because the 
veteran claims that his hypertension was caused by his service-
connected post-traumatic stress disorder, he arguably must show 
service connection for hypertension on a secondary basis; that 
is, there must be evidence that the disability claimed is 
proximately due to or the result of his service-connected 
disease.  38 U.S.C. § 1110; 38 C.F.R. § 3.310(a).  

Where the determinative issue involves etiology or a medical 
diagnosis, competent medical evidence that a claim is "plausible" 
or "possible" is the threshold requirement for the claim to be 
well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
Such determinations require "specialized knowledge or training," 
and, therefore, cannot be made by a lay person.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Lay persons are not competent to 
offer medical opinions because the questions involved do not lie 
within the range of common experience or common knowledge.  

In this case, in addition to the veteran's assertions that his 
post-traumatic stress disorder caused his hypertension, he also 
submitted medical texts in support of his claim.  They indicated 
that persons who have chronic anxiety experience more physical 
illness than the non-anxious population.  Specifically, they more 
often suffer from hypertension.  

Although the Court has previously found a veteran's lay opinion, 
coupled with reliance on medical treatises, to be insufficient to 
satisfy the medical nexus requirements necessary to an award of 
service connection, it has not pronounced such treatise evidence 
insufficient to well ground a claim.  In Libertine v. Brown, 9 
Vet. App. 521, 523 (1996), the Court held that the veteran's 
statements, taken together with published medical authorities, 
did not provide the requisite medical evidence to demonstrate a 
causal relationship between that veteran's claimed disability and 
his service. However, in Libertine, the Court did not address the 
validity and credibility of medical treatises as evidence.  It 
simply found that, if such evidence is presented, it must 
demonstrate a connection between service incurrence and a present 
injury or condition.  

In Sacks v. West, 11 Vet. App. 314 (1998), the Court held that a 
medical article which contained a generic statement regarding a 
possible link between a service-incurred mouth blister and a 
present pemphigus vulgaris condition did not satisfy the nexus 
element of a well-grounded claim.  As a result, the Court did not 
accept this particular medical treatise evidence as sufficient to 
demonstrate the requisite medical nexus for a well-grounded 
claim. However, the Court cautioned that its holding did not 
extend to a situation where medical article or treatise evidence, 
standing alone, discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, there is 
at least plausible causality based upon objective facts rather 
than on an unsubstantiated lay opinion.  

In this instance, the Board has determined that the current 
diagnosis of hypertension combined with medical treatise evidence 
indicating an increased risk of hypertension in people with 
anxiety disorders establishes that the veteran's claim is 
plausible.  As the Court has noted in Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995), in order for a claim to be well grounded, it 
need not be supported by evidence sufficient for the claim to be 
granted.  Rather, the law establishes only a preliminary 
threshold of plausibility with enough of an evidentiary basis to 
show that the claim is capable of substantiation.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The RO sent the veteran for a VA examination.  A VA physician, 
after examining the veteran and reviewing his history, rendered 
an opinion that the veteran's hypertension was probably not 
directly secondary to the veteran's post-traumatic stress 
disorder.  However, that same examiner was of the opinion that 
the veteran's non-service-connected hypertension was aggravated 
by his service connected post-traumatic stress disorder.  

In Allen, the Court interpreted the regulations as providing 
compensation for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Based on the evidence of record, the Board has 
concluded that service connection based on aggravation of the 
veteran's hypertension by his service connected post-traumatic 
stress disorder is warranted.  



Increased Rating 

In general, an allegation of increased disability is sufficient 
to establish a well grounded claim when the veteran is seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.326 (1997).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to compensate 
for the average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set forth 
in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Unhealed injuries of the eye in chronic form are to be rated from 
10 to 100 percent based on impairment of visual acuity or field 
loss, pain, rest requirements, or episodic incapacity, combining 
an additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (1998).  

Factual Background.  September 1950 service medical records 
reveal that a grenade exploded near the veteran.  He was struck 
in the eyes.  His eyes were closed at first but some shrapnel was 
removed from them and he was able to see.  There was no eye pain, 
but light bothered his eyes.  He had occasional pain over the 
left eye.  Examination revealed that his vision was 20/20 OD and 
20/30 OS.  His lids and adnexa were normal, except for a few 
small shrapnel punctures.  His pupils were normal, regular and 
reactive to light.  The media was clear OD (right eye) and 1+ 
beam OS (left eye).  His fundi were normal OU (both eyes.)  
Examination revealed one healed small leukoma OD (right eye).  
There were several small superficial foreign bodies in the right 
cornea with several healed foreign body sites.  The examiner's 
impression was that the veteran had sustained multiple foreign 
bodies in the cornea OS (left eye) with low grade iritis and 
small leukomata of the cornea OU (both eyes.)  Removal was 
performed and a sulfa patch placed OS (left eye.).  Antibiotics 
were prescribed.  

In October 1950, the veteran was examined.  There was a small 
corneal scar in the upper medial portion of the right cornea.  
There was also a scar at the inner mid portion of the left 
cornea.  There was no visual disturbance.  It was noted that the 
report of the eye consultation revealed no abnormalities.  

An ophthalmologic examination in October 1952 diagnosed normal 
eyes.  

A VA special eye examination was performed in November 1953.  The 
veteran reported having recurrent sharp pains over the left eye 
since his injury.  Examination revealed a palpable foreign body 
at the inner canthus of OS (left eye).  That was subacute 
inflammation OU (both eyes.)  There were three corneal scars OS 
(left eye) with retained foreign matter.  The lens was "OK" and 
there was no pathology of the iris.  Tension was normal.  No 
pathology of the fundi was found.  The diagnosis was retained 
foreign bodies of the left cornea and orbit and mild mixed 
astigmatism.  X-rays of the left orbit were negative for any 
opaque foreign body.  

The VA arranged for the veteran to be examined by an private eye 
doctor on a fee basis in November 1994.  The veteran's best 
corrected visual acuity was 20/25 in the right eye and 20/25 in 
the left eye.  His near vision was correctable to II in both 
eyes.  His anterior segment examination was significant for arcus 
senilis and cortical cataract changes.  His intraocular pressure 
was 28 in the right eye and 26 in the left eye.  His dilated 
fundus examination showed a very large thin disc area in the 
right eye with a .9 cup to disc ratio, and the same in the left 
eye with a .85 cup to disc ratio.  He had a small retinal tear 
with chorioretinal scarring in the right eye peripherally.  The 
remainder of his examination was normal.  

In his letter to the VA Medical Center, the fee-basis physician 
stated that he could find no evidence of long-term disability 
based on the original injury.  The veteran however suffered from 
a very advanced case of open angle glaucoma.  He had lost a 
significant amount of vision in his right eye and was in danger 
of losing the rest of his vision in the left eye if treatment 
were not undertaken immediately.  The diagnoses noted on the 
examination report were as follows: glaucoma-unrelated; 
cataracts-unrelated; and corneal and retinal scars, possibly 
related "no deficit."  

In January 1995, the RO granted service connection for a history 
of bilateral corneal burns with penetrating shrapnel wound of the 
left cornea.  A noncompensable evaluation was assigned.  The 
veteran submitted a notice of disagreement with the 
noncompensable rating assigned for his service connected eye 
disability in September 1995.  In October 1995, the veteran 
submitted his substantive appeal.  

The RO arranged for the veteran to be examined by a private 
ophthalmologist on a fee basis in December 1996.  Examination 
revealed that the veteran's visual acuity with correction was 
20/30 in the right eye and 20/20 in the left eye.  Vision without 
correction was not measured.  Visual acuity at near, right eye 
was J16, and in the left J1.  Refraction did not improve visual 
acuity.  Pupil examination showed miotic pupils consistent with 
pilocarpine usage.  Visual field examination showed marked 
constriction of each visual field, especially in the right eye.  
Visual fields were consistent with advanced glaucoma.  The fields 
were somewhat reduced since his previous examination one year 
ago.  However, this type of visual field was not considered 
accurate for following glaucoma and more detailed visual field 
testing was recommended.  Tension applanation was measured at 20 
millimeters of mercury in the right eye and 16 in the left eye, 
which was considered normal in light of the veteran's medication.  
Slit lamp examination was normal.  Lens examination showed 2+ 
cortical changes, bilaterally.  The patient had an old corneal 
scar in the left eye that was unchanged from his prior 
examination.  Dilated direct and indirect fundoscopy revealed a 
0.8 cup to disc ratio on the right and a 0.6 cup to disc ratio on 
the left.  The peripheral fundus showed a small peripheral 
chorioretinal scar at three o'clock in the right eye.  The 
diagnoses were: 1.  Chronic open angle glaucoma, apparently under 
good control at the present time, but with "spotty follow-up.  
2.  Progressive visual field loss, secondary to glaucoma.  3.  
Small corneal scar, OS.  4.  Small chorioretinal scar, OD.  

Analysis.  The veteran is seeking an original rating in excess of 
10 percent for his service connected eye disability.  A claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  

For that reason the Board has carefully reviewed the record for 
any evidence of increased levels of disability since the 
effective date of the evaluation for eye disability in February 
1953.  

The evidence clearly demonstrates that the veteran's residuals of 
shrapnel wounds to the eyes have been stable since service.  Both 
the service medical records and subsequent examinations reveal 
that the residuals of his inservice eye injury consisted of 
scarring.  No active pathology have been attributed to the injury 
in service.  

The Board does not dispute that the veteran currently has 
impairment of his visual acuity and field loss.  Those symptoms, 
however, have been specifically attributed to nonservice-
connected glaucoma.  Moreover, based on the evidence of record, 
the veteran's glaucoma and cataracts are unrelated to his service 
connected injury to the eyes.  

The veteran's currently diagnosed residuals of an eye injury do 
not produce any of the symptoms required for a compensable rating 
for such injuries.  38 C.F.R. § 4.84a, Diagnostic Code 6009.  

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever is 
the later.  The effective date of disability compensation based 
on direct service connection is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1998).  

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.  

Factual Background.  The veteran submitted Veteran's Application 
for Compensation or Pension in April 1953.  In the block for 
listing the diseases or injuries for which his claim for 
compensation was made the veteran listed the following: Gun Shot 
Wound-Left Leg, Shrapnel and bullets wounds of the eyes, face, 
and little finger of right hand.  

The veteran was denied basic eligibility for VA benefits based on 
his DD 214 which noted that he was given an undesirable 
discharge.  

In February 1994 the veteran again submitted a Veteran's 
Application for Compensation or Pension.  In the block labeled 
"Nature of Sickness, Disease or Injuries For Which This Claim is 
Made" the veteran stated that he was wounded twice in Korea.  He 
stated, "I've always had problems with my left leg.  I've had 
trouble with my eyes and hearing loss from being blown out of a 
fox hole and filled with shrapnel.  Plus any other disabilities 
of record."  

The RO received a Post-Traumatic Stress Disorder Questionnaire 
from the veteran on December 1, 1994.  

The RO in an April 1995 rating decision granted service 
connection for post-traumatic stress disorder.  The effective 
date assigned for service connection for post-traumatic stress 
disorder was December 1, 1994.  

Analysis.  The veteran has asserted that service connection for 
post-traumatic stress disorder should be granted effective the 
day following his separation from the service, i.e., February 11, 
1953.  The regulations require that in order for service 
connection to be effective on the day following separation from 
service, a claim must be filed within one year from the date of 
separation.  38 C.F.R. § 3.400.  

A review of the claims folder reveals that the veteran filed a 
claim for benefits in April 1953.  That application, however, did 
not include a claim for service connection for post-traumatic 
stress disorder, or any nervous or psychiatric disorder.  The 
veteran only requested service connection for the disabilities 
listed above.  

On his application for benefits in February 1994, the veteran did 
not indicate that he sought service connection for post-traumatic 
stress disorder.  

The first indication to VA that the veteran claimed that he had 
post-traumatic stress disorder related to his service was the 
receipt of the PTSD Questionnaire on December 1, 1994.  The RO 
accepted that communication as an informal claim.  38 C.F.R. 
§ 3.155.  In effect, the veteran communicated with the VA, and, 
in so doing, identified the disability and the benefit he sought.  

There are no communications in the claims folder prior to that 
date which indicate that the veteran claimed to have post-
traumatic stress disorder, or which make any reference to service 
connection for a psychiatric disorder.  

In this case, since the veteran did not file a claim within one 
year from the date he was separated from the service, the 
effective date assigned is the date of receipt of the claim.  
38 C.F.R. § 3.400(B)(2).  

The RO received the veteran's informal claim for service 
connection for post-traumatic stress disorder on December 1, 
1994.  The RO correctly assigned December 1, 1994 as the 
effective date for service connection for post-traumatic stress 
disorder.  


ORDER

Service connection for hypertension (based on aggravation of the 
hypertension by service connected post-traumatic stress disorder) 
is granted, subject to regulations governing the award of 
monetary benefits.  

An original compensable rating for residuals of injuries to the 
eyes, described as a history of corneal burns bilaterally with 
penetrating shrapnel wounds of the left cornea, is denied.  

An effective date earlier than December 1, 1994 for a grant of 
service connection for post-traumatic stress disorder, is denied.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

